DETAILED ACTION
This office action is in response to application filed on March 1, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in China on 04/02/2021. It is noted, however, that applicant has not filed a certified copy of the CN202110360574.X application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“A prediction method for coal and gas outburst based on comparing borehole gas flow curves, under a same coal seam condition in a same coal mine, the prediction method comprising 
(A) constructing a No. 1 seam-crossing borehole and determining a gas pressure Pdetermination 1 of a coal seam; 
(B) judging the determined gas pressure Pdetermination 1 of the coal seam, if the determined gas pressure Pdetermination 1 of the coal seam is greater than or equal to 0.70 MPa and smaller than or equal to 0.74 MPa, testing a first gas flow at each time t in a delayed manner to be used as a reference gas flow Q(t)reference, and directly executing step (H);  
(C) if Pdetermination 1 is smaller than 0.70 MPa or Pdetermination 1 is greater than 0.74 MPa, testing a gas flow Q(t)test 1 at each time t in [[a]] the delayed manner, and executing step (D) to step (F); 
(D) constructing a No. 2 seam-crossing borehole and determining a gas pressure Pdetermination 2 of the coal seam; 
(E) judging the determined gas pressure Pdetermination 2 of the coal seam, if the determined gas pressure Pdetermination 2 of the coal seam is greater than or equal to 0.70 MPa and smaller than or equal to 0.74 MPa, testing a second gas flow at each time t in [[a]] the delayed manner to be used as [[a]] the reference gas flow Q(t)reference, and directly executing step (H);  
(F) if Pdetermination 2 is smaller than 0.70 MPa or Pdetermination 2 is greater than 0.74 MPa, testing a gas flow Q(t)test 2 at each time t in [[a]] the delayed manner, and executing step (G) MPa;
(G) calculating a third gas flow corresponding to a critical gas pressure P to be used as [[a]] the reference gas flow Q(t)reference, wherein a following formula is used for calculation: 
                
                    D
                    
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    Q
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    e
                                    t
                                    e
                                    r
                                    m
                                    i
                                    n
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    1
                                
                            
                            -
                             
                            
                                
                                    Q
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    e
                                    t
                                    e
                                    r
                                    m
                                    i
                                    n
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    2
                                
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    d
                                    e
                                    t
                                    e
                                    r
                                    m
                                    i
                                    n
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    1
                                
                            
                            -
                            
                                
                                    P
                                
                                
                                    d
                                    e
                                    t
                                    e
                                    r
                                    m
                                    i
                                    n
                                    a
                                    t
                                    i
                                    o
                                    n
                                     
                                    2
                                
                            
                        
                    
                
            
wherein D(t) is a gas pressure coefficient which indicates a difference value of gas flow at each time t under a condition that there is a difference of 1 MPa between gas pressure, and t is 0.08h, 0.5h, lh, 2h, 3h, 4h, 5h, 10h, 24h, 48h, 72h, 96h, 120h; 
if |P - Pdetermination 1| < |P - Pdetermination 2|, wherein P is the critical gas pressure, P=0.74 MPa, a following formula is used for calculation: 
Q(t)reference = Q(t)determination 1 + (0.74 - Pdetermination 1) ∙ D(t), 
and the gas flow at each time t, corresponding to the critical gas pressure P=0.74 MPa, is calculated and used as [[a]] the reference gas flow Q(t)reference; 
if |P – Pdetermination 1| ≥|P - Pdetermination 2|, wherein P the is critical gas pressure, P=0.74 MPa, a following formula is used for calculation: 
Q(t)reference = Q(t)determination 2 + (0.74 - Pdetermination 2) ∙ D(t), 
and the gas flow at each time t, corresponding to the critical gas pressure P=0.74 MPa, is calculated and used as [[a]] the reference gas flow Q(t)reference; 
(H) performing a linear regression on the reference gas flow Q(t)reference obtained in the step (B) or the step (E) or the step (G), and using a formed borehole gas flow curve as a reference flow curve; 
(I) constructing a predicted seam-crossing borehole in a predicted area, and directly testing [[a]] the gas flow at each time t in [[a]] the delayed manner to be used as a predicted gas flow Q(t)prediction; 
(J) performing the linear regression on the predicted gas flow Q(t)prediction, and using a formed gas flow curve as a predicted flow curve; and 
(K) judging whether the predicted flow curve is above the reference flow curve or whether the predicted flow curve intersects with the reference flow curve, if yes, predicting that the coal seam in the predicted area has a risk of coal and gas outburst, or else, predicting that the coal seam in the predicted area does not have [[a]] the risk of coal and gas outburst”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read:
“The prediction method of claim 1, wherein testing the gas flow at each time t in [[a]] the delayed manner means respectively testing the gas flow when each time t is 0.08h, 0.5h, lh, 2h, 3h, 4h, 5h, 10h, 24h, 48h, 72h, 96h and 120h in [[a]] the delayed manner”.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read:
“The prediction method of claim 1, wherein performing the linear regression on the reference gas flow Q(t)reference means selecting a curve with a highest fitting degree from exponential function curves, or power function curves or polynomial function curves”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read:
“The prediction method of claim 1, wherein performing the linear regression on the predicted gas flow Q(t)prediction means selecting a curve with a highest fitting degree from exponential function curves, or power function curves or polynomial function curves”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites terms “Q(t)determination 1” and “Q(t)determination 2”, which are not described as to what they represent. The original disclosure fails to provide clarification as to how these terms are acquired or calculated. For examination purposes, “Q(t)determination 1” is interpreted as “Q(test) 1”, and “Q(t)determination 2” is interpreted as “Q(test) 2”.
Claims recite time t as a value followed by h (e.g., 1h), which is unclear as to what ‘h’ stands for (e.g., hour)? The specification does not provide clarification as to how this term should be interpreted. For examination purposes, h is interpreted as hour.

Examiner’s Note
Claims 1-4 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Regarding the dependent claims 2-4, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Subject Matter Not Rejected Over Prior Art
Claims 1-4 are distinguished over the prior art of record for the following reasons: 
Regarding claim 1. 
Wang (Liang Wang, Yuan-ping Cheng, Lei Wang, Pin-kun Guo, Wei Li, Safety line method for the prediction of deep coal-seam gas pressure and its application in coal mines, Safety Science, Volume 50, Issue 3, 2012, Pages 523-529, ISSN 0925-7535,
https://doi.org/10.1016/j.ssci.2011.09.022) discloses:
A prediction method for coal and gas outburst based on comparing borehole gas flow curves, under the same coal seam condition in the same coal mine (Abstract: gas pressure is an important index for evaluating outburst risk in coal seams using regression methods), the prediction method comprising the following steps: 
(A) constructing a No. 1 seam-crossing borehole and determining a gas pressure Pdetermination 1 of the coal seam (p. 524, col. 1, section “2.1. Principle of gas pressure measurement”, par. 1: direct measurement of underground coal seam gas pressure involves drilling); 
(B) judging the determined gas pressure Pdetermination 1 of the coal seam, if the determined gas pressure Pdetermination 1 of the coal seam is greater than or equal to 0.70 MPa (p. 523-524, section “1. Introduction”: coal seam gas pressure must be maintained below 0.74 MPa – safety line).

Sun (CN 105701712 A, see translation) teaches:
“The invention claims a method for judging coal and gas outburst method, relating to the technical field of safety method in mine or tunnel. It comprises the following steps: obtaining the actual geological structure, stress, coal structure, gas living condition and gas parameter according to said condition, constructing the coal and gas outburst influence factor virtual model; constructing three-dimensional geographic model by physical simulation in the laboratory, artificial coal gas outburst three-dimensional geographic model, and recording the parameter values results in the phenomenon of gas outburst; rebuilding the coal and gas according to the weight proportion of obtaining influence factor virtual model to modify the virtual model, using model of the coal and gas outburst influence factor virtual model judging whether there is gas outburst phenomenon. The method projects influence factor virtual model to update the weight rate of and gas through the construction of virtual coal, improve the accuracy of gas outburst judging” (Abstract: coal and gas outburst prediction is performed by obtaining information of the conditions of the environment and constructing a virtual model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“(B) judging the determined gas pressure Pdetermination 1 of the coal seam, if the determined gas pressure Pdetermination 1 of the coal seam is greater than or equal to 0.70 MPa and smaller than or equal to 0.74 MPa, testing a gas flow at each time t in a delayed manner to be used as a reference gas flow Q(t)reference, and directly executing step (H);  
(C) if Pdetermination 1 is smaller than 0.70 MPa or Pdetermination 1 is greater than 0.74 MPa, testing a gas flow Q(t)test 1 at each time t in a delayed manner, and executing step (D) to step (F); 
(D) constructing a No. 2 seam-crossing borehole and determining a gas pressure Pdetermination 2 of the coal seam; 
(E) judging the determined gas pressure Pdetermination 2 of the coal seam, if the determined gas pressure Pdetermination 2 of the coal seam is greater than or equal to 0.70 MPa and smaller than or equal to 0.74 MPa, testing a gas flow at each time t in a delayed manner to be used as a reference gas flow Q(t)reference, and directly executing step (H);  
(F) if Pdetermination 2 is smaller than 0.70 MPa or Pdetermination 2 is greater than 0.74 MPa, testing a gas flow Q(t)test 2 at each time t in a delayed manner, and executing step (G) MPa;
(G) calculating a gas flow corresponding to a critical gas pressure P to be used as a reference gas flow Q(t)reference, wherein a following formula is used for calculation: 
            
                D
                
                    
                        t
                    
                
                =
                
                    
                        
                            
                                Q
                                (
                                t
                                )
                            
                            
                                d
                                e
                                t
                                e
                                r
                                m
                                i
                                n
                                a
                                t
                                i
                                o
                                n
                                 
                                1
                            
                        
                        -
                         
                        
                            
                                Q
                                (
                                t
                                )
                            
                            
                                d
                                e
                                t
                                e
                                r
                                m
                                i
                                n
                                a
                                t
                                i
                                o
                                n
                                 
                                2
                            
                        
                    
                    
                        
                            
                                P
                            
                            
                                d
                                e
                                t
                                e
                                r
                                m
                                i
                                n
                                a
                                t
                                i
                                o
                                n
                                 
                                1
                            
                        
                        -
                        
                            
                                P
                            
                            
                                d
                                e
                                t
                                e
                                r
                                m
                                i
                                n
                                a
                                t
                                i
                                o
                                n
                                 
                                2
                            
                        
                    
                
            
        
wherein D(t) is a gas pressure coefficient which indicates a difference value of gas flow at each time t under a condition that there is a difference of 1 MPa between gas pressure, and t is 0.08h, 0.5h, lh, 2h, 3h, 4h, 5h, 10h, 24h, 48h, 72h, 96h, 120h; 
if |P - Pdetermination 1| < |P - Pdetermination 2|, wherein P is critical gas pressure, P=0.74 MPa, a following formula is used for calculation: 
Q(t)reference = Q(t)determination 1 + (0.74 - Pdetermination 1) ∙ D(t), 
and the gas flow at each time t, corresponding to the critical gas pressure P=0.74 MPa, is calculated and used as a reference gas flow Q(t)reference; 
if |P – Pdetermination 1| ≥|P - Pdetermination 2|, wherein P is critical gas pressure, P=0.74 MPa, a following formula is used for calculation: 
Q(t)reference = Q(t)determination 2 + (0.74 - Pdetermination 2) ∙ D(t), 
and the gas flow at each time t, corresponding to the critical gas pressure P=0.74 MPa, is calculated and used as a reference gas flow Q(t)reference; 
(H) performing linear regression on the reference gas flow Q(t)reference obtained in the step (B) or the step (E) or the step (G), and using a formed borehole gas flow curve as a reference flow curve; 
(I) constructing a predicted seam-crossing borehole in a predicted area, and directly testing a gas flow at each time t in a delayed manner to be used as a predicted gas flow Q(t)prediction; 
(J) performing linear regression on the predicted gas flow Q(t)prediction, and using a formed gas flow curve as a predicted flow curve; and 
(K) judging whether the predicted flow curve is above the reference flow curve or whether the predicted flow curve intersects with the reference flow curve, if yes, predicting that the coal seam in the predicted area has a risk of coal and gas outburst, or else, predicting that the coal seam in the predicted area does not have a risk of coal and gas outburst,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-4. 
They are also distinguished over the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI; Wenping et al., US 20200370433 A1, RISK EVALUATION METHOD OF OVERBURDEN BED-SEPARATION WATER DISASTER IN MINING AREA
	Reference discloses a risk evaluation method of water disaster in coal mining.
Zhou, Qinglong, Juan Herrera, and Arturo Hidalgo. “Development of a quantitative assessment approach for the coal and gas outbursts in coal mines using rock engineering systems.” International Journal of Mining, Reclamation and Environment 33.1 (2019): 21-41.
Reference discloses a quantitative assessment approach for coal and gas outburst in coal mines using rock engineering systems 
XU, Le-hua et al., CN 105242016 A, A prediction method of coal and gas outburst hazard
	Reference discloses a prediction method of coal and gas outburst hazard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857